NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 9 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOSE GUSTAVO LARA-MORALES;                      No.    20-71733
KATHERINE MIHCELLE LARA-
HENRIQUEZ; SARA CAROLINA                        Agency Nos.       A208-284-408
HENRIQUEZ DE LARA,                                                A208-282-190
                                                                  A208-282-191
                Petitioners,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 6, 2021**
                                  Honolulu, Hawaii

Before: NGUYEN, OWENS, and FRIEDLAND, Circuit Judges.

      Jose Gustavo Lara-Morales, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order upholding the denial



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
by an Immigration Judge (“IJ”) of his claims for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). Lara-Morales claims

his wife, Sara Carolina Henriquez de Lara, and his child, Katherine Michelle Lara-

Henriquez, as derivative beneficiaries of his application for asylum.1 We have

jurisdiction pursuant to 8 U.S.C. § 1252. We review the agency’s factual findings

for substantial evidence, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006), and we deny the petition for review.

      Lara-Morales claims past persecution and fear of future harm based on

membership in two particular social groups: “people who had business or

companies” in El Salvador and “his family that is targeted for extortion because

[Lara-Morales] appears to be a wealthy business owner.” During a merits hearing,

Lara-Morales testified that he previously owned a successful tailoring business in

El Salvador. According to Lara-Morales, in 2012, he and Henriquez de Lara were

robbed by three armed men during a visit to Henriquez de Lara’s mother’s house.

Three years later, in March 2015, gang members called Lara-Morales and visited

his business to extort him for $1,000. When Lara-Morales did not pay the men,

three gang members dressed in police uniforms attacked him on the street,

demanded $1,000 in monthly payments, and threatened to kill his family if he did



      1
       Henriquez de Lara and Lara-Henriquez filed separate applications for
withholding of removal and CAT relief.

                                         2
not comply. After those incidents, Lara-Morales transferred ownership of his

business to a relative and fled El Salvador for the United States.

         Substantial evidence supports the agency’s conclusion that, even if Lara-

Morales’ proposed particular social groups were cognizable, he failed to establish

that he would be persecuted “on account of” his membership in those groups.

8 U.S.C. § 1101(a)(42); see also Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010). To prove the requisite nexus, Lara-Morales needed to introduce some

evidence of his persecutors’ motives. Parussimova v. Mukasey, 555 F.3d 734, 739

(9th Cir. 2009); see also Zetino, 622 F.3d at 1016 (explaining that a “desire to be

free from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground”). Although the IJ found Lara-

Morales’s testimony credible, she concluded that there was “no evidence, whether

direct or circumstantial, of [his] assailants’ motive[s].” The BIA determined that

this finding was not clearly erroneous. Because the record does not compel a

contrary conclusion, Petitioners’ claims for asylum and withholding of removal

fail.2




         2
        Our conclusion is not affected by the differing nexus standards that apply
to asylum and withholding of removal claims. See Barajas-Romero v. Lynch, 846
F.3d 351, 358-60 (9th Cir. 2017) (discussing the “one central reason” standard for
asylum and the “a reason” standard for withholding of removal).

                                           3
      We do not reach Lara-Morales’s argument that substantial evidence does not

support the IJ’s determination that the Salvadoran government was unable or

unwilling to protect him from private persecutors. The BIA did not address that

issue. In reviewing the BIA’s decision, we “consider only the grounds relied upon

by that agency.” Andia v. Ashcroft, 359 F.3d 1181, 1184 (9th Cir. 2004) (per

curiam).

      Substantial evidence also supports the agency’s denial of CAT relief because

Petitioners failed to show it is more likely than not that they will be tortured if

returned to El Salvador. See Garcia-Milian v. Holder, 755 F.3d 1026, 1033

(9th Cir. 2014).

      PETITION DENIED.




                                           4